Citation Nr: 1114367	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  04-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to the service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1966 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's application for service connection for hypertension as secondary to service-connected PTSD.

The Veteran was given a hearing at the RO on January 2004.  The transcript from this hearing is included in the claims file.  

In September 2009 and December 2010, the Board sought independent medical opinions (IME) regarding the claim for service connection of hypertension. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The evidence of record demonstrates the Veteran's hypertension was not present in service or noted to a degree of 10 percent within a year following service, and is not causally or etiologically due to a service-connected disability, including PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service nor may service incurrence be presumed, nor is it proximately due to or the result of service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for hypertension as secondary to service-connected PTSD was received in January 2002.  He was notified of the provisions of the VCAA by the RO in correspondence dated in May 2002, July and September 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and requested that the Veteran send in any evidence in his possession that would support his claim.  Thereafter, the claims file was reviewed and a statement of the case was issued in February 2004, and multiple supplemental statements of the case (SSOC) were issued in June 2004, September 2004, July 2005, March 2006, and October 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and service personnel records have been obtained and associated with his claims file.  

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

It is established that the Veteran is service connected for the following disorders:  PTSD, rated 70 percent disabling; residuals of a gunshot wound to the right thigh and buttock, rated 20 percent disabling; residuals of a gunshot wound to the right arm, rated 10 percent disabling; residuals of a gunshot wound to the right hand, rated 10 percent disabling; residuals of a gunshot wound to the neck with a fractured mastoid, rated 10 percent disabling; tinnitus, rated 10 percent disabling; residuals of a gunshot wound to the left thigh, rated 0 (zero) percent disabling; multiple scalp scars, rated 0 (zero) percent disabling; and a right chest scar, rated 0 (zero) percent disabling.  All of the gunshot wound disabilities have been in receipt of their respective ratings since February 1970.  

In January 2002, the Veteran's claim for service connection for hypertension was received.  He asserted that his hypertension was due to or aggravated by his service-connected PTSD.  The Veteran's January 1966 enlistment report noted a blood pressure reading of 112/60.  Service treatment records (STRs) are silent for signs, symptoms or diagnoses of hypertension or high blood pressure.  The January 1970 separation examination report noted a blood pressure reading of 120/82.  

Post service, during a May 1970 VA compensation examination, the physician noted a blood pressure reading of 104/74. 

In keeping with VCAA requirements, the Veteran was requested to provide information regarding his claimed elevated blood pressure readings.  Based on the Veteran's response, it appears that no records regarding this issue exist until 1999.  

VA outpatient treatment records reflect that in May 1999, the Veteran's blood pressure was measured at 150/102, right arm and 150/110, left arm.  The assessment was hypertension.  A VA X-ray study dated in June 1999 noted a normal heart.  In August 1999, blood pressure was measured as 130/70.  In September 1999, the Veteran gave a history of hypertension, but stated that he preferred to control it through diet and exercise instead of medication.  At that time, the Veteran's blood pressure was  143/92, right and 140/100, left.  The physician noted that the Veteran's hypertension was controlled at home, but became elevated when he went to the physician's office.  

The Veteran underwent a VA new patient evaluation in June 2000 and again gave a history of hypertension.  His blood pressure was 137/89.  It appeared from the active medication list that he was on no medications.  The physician diagnosed hypertension, post-traumatic arthritis, and chronic pain.  In October 2000, blood pressure was noted to be 151/91.  In March 2001, the Veteran reported that at home, his blood pressure readings were in the 130s/80s.  His blood pressure was 150/90.  In a March 2001 VA progress note, the physician noted that the Veteran has chronic pain in the left hip and right mastoid.  He has failed multiple nonsteroidal anti-inflammatory drugs (NSAIDs), and is on Vioxx.  In October 2001, blood pressure was recorded at 142/87.

In a letter dated May 2002 from V. G., M. D., the physician wrote that the Veteran had been under his care since May 2001, and suffered from multiple medical conditions.   The physician opined that the Veteran's elevated and difficult-to-control blood pressure had been aggravated by stress during the military service as well as his current PTSD. 

In a June 2002 VA hypertension examination report, the Veteran claimed that his hypertension was related to his PTSD diagnosis.  The physician noted that the Veteran's medical history only contained records beginning in 1999 which noted a history of hypertension and medication with good control.  The Veteran's blood pressure at that time was 120/84.  An electrocardiogram (EKG) performed at the time was normal, and the physician diagnosed hypertension essential, with blood pressure well controlled on medication.  The physician also stated that primary essential hypertension was of unknown etiology and unlikely to result from a single cause.  He further noted that heredity was a predisposing factor but the exact mechanism was unclear.  Environmental factors such as dietary sodium, obesity, and stress seemed to act only in genetically susceptible persons.  The physician stated that it would be impossible, on the basis of available information, to state that the Veteran's hypertension was the result of his PTSD.

The Veteran underwent a VA PTSD examination in August 2002.  The physician stated that although anxiety, stress, trauma, fear, and anything else that elevated catecholamine levels could cause transient elevations of blood pressure, they were not causes of sustained high blood pressure which was hypertension.  Furthermore, he stated that he knew of no evidence in the medical literature to support a causal relationship between sustained essential hypertension and PTSD. 

In an August 2002 VA progress note, a blood pressure of 144/83 was recorded. 

During a September 2002 VA progress note, the Veteran complained of insomnia, nightmares, erectile problems, and having increased stressors at work.  He was told he needed a left hip replacement.  The physician noted that a stress test done outside of the hospital in December 2001 was normal.  Blood pressure was recorded as 133/81.  In February 2002, the Veteran related that he had received a steroid inject in the left hip a week earlier with some improvement in the pain.  In June 2002, he revealed that he would need a left hip replacement.  In September 2002, he related that he was putting off the hip replacement as long as possible.    

In December 2002 and May 2003 VA progress notes, the Veteran reported worsening symptoms of depression and PTSD such as isolation and hypervigilance; however his blood pressure readings were good by his own readings, and usually ran with Systolic blood pressure at 75 mm Hg.  The physician noted that the Veteran's blood pressure was slightly elevated during the exam.  It should be noted that, with the exception of a July 2003 blood pressure reading of 156/79, his blood pressure between February 2002 and February 2004, consisting of ten readings, showed systolic readings of 135 or less, and diastolic readings of 84 or less.  In February 2004, he complained of chronic left hip, left elbow and lower back pain.   

During a January 2004 DRO hearing, the Veteran testified that he was diagnosed by the VA for hypertension in March of 1999, but was diagnosed by his private physician in the mid-1990s.  He stated that, originally, he had preferred not to take medication, but the VA physician convinced him that medication would be better for his health.  He said he was also diagnosed for PTSD in 1999 by VA.  The Veteran stated that his blood pressure had times when it was normal, but also elevated when he went to the hospital because they made him very nervous.  The Veteran stated that his blood pressure seemed to be getting worse since 1999 when the PTSD was diagnosed.  He stated that his private physician told him that his PTSD could aggravate his hypertension. 

In a letter dated August 2004 from V. G., M.D., the physician stated that the Veteran had been under his care since May 2001, and suffered from multiple medical conditions.  The physician opined the severity of the Veteran's medical condition was directly connected to, and has been aggravated by stress during the military service as well as his current PTSD.  The physician further noted that although there is no direct connection between the development of the essential hypertension and PTSD, the several studies revealed connection of the severity of blood pressure elevation and stress-related disorders. 

In an August 2004 progress note, the Veteran was examined during a follow-up.  The physician noted that the Veteran's blood pressure was 128/87, and that his hypertension was at goal. 

In the period from August 2004 to January 2006, VA outpatient treatment records include five blood pressure readings, all with systolic readings of 141 or less, and diastolic readings of 87 or less. 

The Veteran underwent a VA hypertension examination in August 2006.   The Veteran stated he was diagnosed with hypertension in 1990.  He was employed as a manager in the computer industry until he quit his job in August 2005.  The Veteran denied any smoking or alcohol and mentioned that he had a family history of hypertension in his mother.  Blood pressure readings taken at the examination were 135/87, 135/85, and 135/80.  The physician diagnosed hypertension well controlled on medication.  The physician also stated that he reviewed the medical literature and claims file in detail and opined that there is no relationship between PTSD as an aggravating factor for hypertension.  He also noted that the Veteran's hypertension was less likely than not aggravated beyond his normal progression by his service-connected PTSD.  

In December 2009, the Board obtained an independent medical opinion.  The physician, C. R., M.D., reported that it was unlikely that the Veteran's hypertension was related to service.  Instead, the physician opined that the Veteran's hypertension resulted from genetic causes, his use of nonsteroidal anti-inflammatory agents, and his use of decongestants.  The doctor noted that since 2002, his blood pressure had been well controlled on therapy with the exception of a visit in June 2006 when he admitted to taking oral decongestants which are known to increase blood pressure.  He also admitted to taking nonsteroidal agents (the physician referred to the August 2004 VA note wherein the Veteran stated he controlled his left hip pain with NSAIDS) and nonsteroidals are known to increase blood pressure and can cause kidney failure.  

In a January 2011 addendum, C. R., M.D., added that the Veteran's service-connected PTSD did not cause his hypertension.  As hypertension has been well controlled, his service related PTSD is not aggravating his hypertension.  However, the physician stated that nonsteroidal anti-inflammatory agents "can" aggravate his hypertension. 

It is the Veteran's contention that hypertension is caused or aggravated by his service-connected disabilities, particularly PTSD.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994)

In view of the totality of the evidence, including a review of the Veteran's medical records, his diagnosis of hypertension, and the opinion proffered by C. R., M.D., the Board finds that the Veteran's hypertension is not as likely as not a result of active service, nor is it caused or aggravated by PTSD or other service-connected disabilities.  STRs do not show any evidence of hypertension during service, nor was hypertension diagnosed within a year following the Veteran's separation from service.  In this regard, Dr. R's opinion, noted that as the Veteran's hypertension has been well controlled, his service related PTSD was not aggravating his hypertension.  

It is true that the Veteran has numerous service-connected orthopedic disabilities, and as stated above, all of the gunshot wound disabilities have been in receipt of their respective ratings since February 1970.  A review of the record reflects that the Veteran has not sought an increase in any of the gunshot wound ratings.  VA outpatient treatment records note ongoing complaints of left hip pain, and the use of NSAIDS and steroid shots to alleviate the pain.  Unfortunately, the left hip osteoarthritis is not a service connected disorder.  While Dr. R opined that NSAIDS, used to control pain "can" aggravate his hypertension, this statement is too speculative to establish a nexus between the hypertension and any of the Veteran's service-connected disabilities even if the Veteran used NSAIDS to treat his service-connected disabilities.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  

In conclusion, the evidence does not support a finding that hypertension began in service, within a year following service, or that it is caused or aggravated by service-connected disabilities.  Thus, service connection for hypertension is denied.



ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


